Citation Nr: 0319714	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-19 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left foot disorder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served in active service from January 1985 to 
April 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the veteran presented testimony during 
an appeal hearing at the RO before a hearing officer in March 
2001.  A copy of the hearing transcript issued following the 
hearing is of record.  In this respect, the Board notes that, 
in the September 2000 substantive appeal, the veteran 
indicated that she desired to have an appeal hearing before a 
traveling Veteran's Law Judge (VLJ).  However, during the 
March 2001 RO hearing, she further testified that she no 
longer desired to have such hearing.  As the record does not 
contain further indication that the veteran or her 
representative have made additional requests for a hearing 
before a VLJ, the Board deems the veteran's September 2000 
request for a travel Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704 (2002).

Lastly, The Board notes that the August 2000 statement of the 
case and the September 2000 substantive appeal include the 
issues of entitlement to service connection for sinusitis and 
for a left knee disorder.  However, in a May 2002 rating 
decision, the RO granted the veteran service connection for 
chronic sinusitis and chondromalacia of the left knee.  As 
the RO's May 2002 allowance constitutes a full grant of the 
benefits sought, the only issue currently before the Board is 
that set forth in the title page of this decision.




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's left foot disorder is shown to be causally 
or etiologically related to her active service.


CONCLUSION OF LAW

The veteran's left foot disorder, currently characterized as 
abnormally shortened first ray of the left foot with a 
neuritis of the third intermetatarsal space, was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.       

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the May 2000 rating decision, the August 2000 statement 
of the case, and the October 2000 and May 2002 supplemental 
statements of the case.  Specifically, the veteran has been 
informed that service connection may be granted for diseases 
which were incurred in or aggravated by active service, or 
which became manifest to a compensable degree within a year 
from service discharge if within the list of presumptive 
diseases.  Additionally, via the May 2002 supplemental 
statement of the case, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims file, including the appellant's 
service medical records, various private and VA medical 
records, and various VA examination reports, the latest of 
which is dated May 2003.  Furthermore, the appellant has been 
given the opportunity to present testimony during a hearing 
on appeal at the RO in March 2001.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2002). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the service medical evidence include an August 
1984 report of medical history noting a scar on the left foot 
from laceration.  April 1985 notations show numbness/tingling 
in the left big toe, increased pronation, tenderness with 
palpation of the first "MPJ," and radiographic evidence of 
degenerative joint disease of the first "MPJ" left.  
Additionally, February 1987 notations indicate complaints of 
left foot pain for one week, no prior history of trauma, and 
pain in the areas of the 1st, 4th, and 5th metatarsal and 
metatarsophalangeal (MTP) joints.  The veteran's diagnosis 
was metatarsalgia of the left foot, questionable etiology.  
Lastly, March 1987 notations reveal a diagnosis of short 1st 
metatarsal on the left and Morton's syndrome. 

The post-service medical evidence includes records from 
various private doctors dated from 1996 to 1999.  
Specifically, records from Dr. Hopper dated September 1996 
show a diagnosis of extensor tendonitis and possible 
neuritis, digital of left mid foot.  Additional records dated 
October 1996 reflect she was treated with therapy for 
tenderness over the extensors over the 3rd and 4th toes on the 
left, and that Dr. Hopper felt this was tendonitis although 
she could also have some stress fractures.  Notations from 
the Rehabilitation Center with the Memorial Hospital dated 
September 1996 indicate the veteran was treated for pain on 
the left 5th metatarsal and dorsal aspect between the 3rd and 
4th metatarsals.

Records from the Biloxi and Jackson VA Medical Centers dated 
from 1992 to 2002, include a March 2001 radiology report 
showing left foot with minimal degenerative changes at the 
first metacarpal phalangeal joint.  

A March 2001 VA examination report notes the veteran was 
diagnosed with left foot pain of undetermined etiology.  X-
rays were noted to show no abnormalities.  And, the examiner 
indicated that the 1987 diagnosis of Morton's syndrome, which 
usually meant an interdigital neuritis, was not symptomatic 
at this time for interdigital neuritis.

VA medical records dated in October 2001, include notations 
revealing complaints of pain in the left foot and plantar 
fasciitis with associated pain.

An April 2002 VA examination report includes a diagnosis of 
plantar fasciitis of the left foot with no objective evidence 
of organic pathology to explain the occasional pain she had 
had in her left forefoot, as she did not have the usual 
physical findings associated with symptomatic interdigital 
neuroma.  The examiner was unable to detect any objective 
evidence of weakness, incoordination, fatigability or loss of 
motion of the foot due to the above.  As well, the examiner 
was unable to estimate the range of motion or functional 
capacity during a flare-up, and noted that, without a 
diagnosis, it would be sheer speculation to try to ascertain 
whether the reported intermitted pain was related to the 
veteran's 1987 diagnosis.

The veteran underwent a VA examination in May 2003.  The 
report on the examination indicates that a doctor had 
described in the military record that, because of the 
shortened 1st ray of the left foot, the veteran's weight was 
automatically and abnormally transferred to the lateral 
aspect of her metatarsals 2 through 5 in order to dissipate 
the force of energy during gait.  It was the examiner's 
opinion that the veteran had "[o]bjectable evidence of her 
forefoot metatarsal which is due to an abnormal transfer of 
weight to the lateral aspect due to the shortened first ray 
of the left foot, and this abnormal transfer of weight causes 
abnormal sharing of the plantar nerve and digital nerve that 
is located in the third intermetatarsal space." The 
veteran's diagnosis was abnormally shortened first ray of the 
left foot with a neuritis of the third intermetatarsal space. 

Upon a review of the evidence, the Board finds that the 
medical evidence supports a grant of the veteran's claim of 
service connection for a left foot disorder, currently 
characterized as abnormally shortened first ray of the left 
foot with a neuritis of the third intermetatarsal space.  It 
is the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this respect, the medical opinion 
included in the May 2003 VA examination report described 
above, couple with the veteran's in-service March 1987 
treatment records noting a short 1st metatarsal on the left 
and Morton's syndrome, tend to support the conclusion that 
the claimed left foot disorder, currently characterized as 
abnormally shortened first ray of the left foot with a 
neuritis of the third intermetatarsal space, is related to 
the veteran's active service.

The above medical findings warrant the application of the 
reasonable doubt doctrine.  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claim of service connection a left 
foot disorder, currently characterized as abnormally 
shortened first ray of the left foot with a neuritis of the 
third intermetatarsal space, is granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for a left foot disorder, currently 
characterized as abnormally shortened first ray of the left 
foot with a neuritis of the third intermetatarsal space, is 
granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

